Name: Commission Decision of 8 March 1994 authorizing the Member States to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  Europe
 Date Published: 1994-03-12

 Avis juridique important|31994D0154Commission Decision of 8 March 1994 authorizing the Member States to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 069 , 12/03/1994 P. 0015 - 0016COMMISSION DECISION of 8 March 1994 authorizing the Member States to permit temporarily the marketing of seed of swede rape not satisfying the requirements of Council Directive 69/208/EEC (94/154/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Directive 92/107/EEC (2) and in particular Article 16 thereof, Having regard to the request submitted by the French Republic, Whereas in France the production of seed of swede rape varieties with a high content of erucic acid and a low content of glucosinolate satisfying the requirements of Directive 69/208/EEC has been insufficient in 1993 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas France should therefore be authorized to permit for a period expiring on 15 June 1994, the marketing of seed of the abovementioned species of a variety which is included neither in the common catalogue of agricultural plant species nor in the Member States' national catalogues of varieties; Whereas, moreover, other Member States, which are able to supply France with such seed not satisfying the requirements of the said Directive should be authorized to permit the marketing of such seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to permit, for a period expiring on 15 June 1994, the marketing in its territory of a maximum of 35 tonnes of spring swede rape seed (Brassica napus L. partim) of a variety rich in erucic acid and low in glucosinolate content, which is included neither in the common catalogue of varieties of agricultural plant species nor in the Member States' national catalogues of varieties. Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territory of the seed authorized to be marketed under this Decision. Article 3 Member States shall immediately notify the Commission of the various quantities of seed labelled and permitted to be marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 16, 25. 1. 1993, p. 1.